                       ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                   )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                NORTHERN ',9,6,21

                                      12 &5)/


 81,7(' 67$7(6 2) $0(5,&$

       Y
                                                          0(025$1'80 23,1,21
 )5$1./,1 6+8521 -21(6

                 'HIHQGDQW



       7KLV PDWWHU FDPH EHIRUH WKH FRXUW RQ GHIHQGDQW¶V PRWLRQV IRU UHGXFWLRQ RI VHQWHQFH DQG WR

HTXDOL]H WKH FUDFN FRFDLQH DV XVHG WR VHQWHQFH GHIHQGDQW '(     2Q -XQH   WKH

FRXUW JUDQWHG WKH PRWLRQV E\ RUGHU DQG MXGJPHQW HQWHUHG VHSDUDWHO\ 7KH FRXUW PHPRULDOL]HV KHUHLQ

LWV UHDVRQLQJ IRU WKLV GHFLVLRQ

                                        %$&.*5281'

       2Q 0D\   GHIHQGDQW SOHDGHG JXLOW\ WR WZR FRXQWV RI GLVWULEXWLQJ PRUH WKDQ  JUDPV

RI FRFDLQH EDVH DQG RQH FRXQW RI GLVWULEXWLQJ PRUH WKDQ  JUDPV RI FRFDLQH EDVH DQG D TXDQWLW\ RI

FRFDLQH DOO LQ YLRODWLRQ RI  86&   D   $W WKH WLPH GHIHQGDQW FRPPLWWHG WKH RIIHQVHV WKH

VWDWXWRU\ VHQWHQFLQJ UDQJH IRU GLVWULEXWLQJ  JUDPV RU PRUH RI FRFDLQH EDVH ZDV  WR  \HDUV¶

LPSULVRQPHQW  86&   E  % LLL   $W VHQWHQFLQJ WKH FRXUW IRXQG GHIHQGDQW

UHVSRQVLEOH IRU GLVWULEXWLQJ  JUDPV RI FRFDLQH EDVH DQG  JUDPV RI FRFDLQH ZKLFK WRJHWKHU

SURGXFHG D EDVH RIIHQVH OHYHO RI  XQGHU WKH 8QLWHG 6WDWHV 6HQWHQFLQJ *XLGHOLQHV 7KH FRXUW DOVR

IRXQG GHIHQGDQW TXDOLILHG IRU WKH FDUHHU RIIHQGHU HQKDQFHPHQW ZKLFK LQFUHDVHG KLV EDVH RIIHQVH

OHYHO WR  $IWHU DSSO\LQJ D WKUHHOHYHO UHGXFWLRQ IRU DFFHSWDQFH RI UHVSRQVLELOLW\ WKH FRXUW
GHWHUPLQHG WKH ILQDO RIIHQVH OHYHO ZDV  :LWK D FULPLQDO KLVWRU\ FDWHJRU\ 9, GHIHQGDQW¶V

*XLGHOLQHV UDQJH ZDV  WR  PRQWKV¶ LPSULVRQPHQW

            2Q -DQXDU\   WKH FRXUW VHQWHQFHG GHIHQGDQW WR FRQFXUUHQW WHUPV RI  PRQWKV¶

LPSULVRQPHQW DQG ILYH \HDUV VXSHUYLVHG UHOHDVH RQ DOO FRXQWV 'HIHQGDQW ILOHG WKH LQVWDQW PRWLRQ

WR UHGXFH VHQWHQFH SXUVXDQW WR WKH )LUVW 6WHS $FW RQ 0DUFK   ZKLFK ZDV IXOO\ EULHIHG 2Q

-XQH   WKH FRXUW JUDQWHG WKH PRWLRQ E\ RUGHU DQG MXGJPHQW HQWHUHG VHSDUDWHO\ 7KH FRXUW

PHPRULDOL]HV KHUHLQ LWV UHDVRQLQJ IRU WKLV GHFLVLRQ

                                                ',6&866,21

$      )DLU 6HQWHQFLQJ $FW DQG )LUVW 6WHS $FW

        2Q $XJXVW   &RQJUHVV SDVVHG DQG WKH 3UHVLGHQW VLJQHG LQWR ODZ WKH )DLU 6HQWHQFLQJ

$FW RI  3XE / 1R   6WDW  7KH )DLU 6HQWHQFLQJ $FW LQFUHDVHG WKH WKUHVKROG

TXDQWLW\ RI FRFDLQH EDVH WKDW WULJJHUV   E  $ LLL ¶V \HDU WR OLIH WHUP IURP  JUDPV WR 

JUDPV DQG WKH TXDQWLW\ IRU   E  % LLL ¶V  WR \HDU WHUP IURP  JUDPV WR  JUDPV EXW

XQGHU  JUDPV  )DLU 6HQWHQFLQJ $FW   D   6WDW DW  7KH VWDWXWH DOVR HOLPLQDWHG WKH

PDQGDWRU\ PLQLPXP VHQWHQFH IRU SRVVHVVLRQ RI D TXDQWLW\ RI FRFDLQH ,G   7KH )DLU 6HQWHQFLQJ

$FW KRZHYHU GLG QRW DSSO\ UHWURDFWLYHO\ WR GHIHQGDQWV VHQWHQFHG EHIRUH $XJXVW   6HH

8QLWHG 6WDWHV Y %ODFN  )G   WK &LU   8QLWHG 6WDWHV Y %XOODUG  )G 

 WK &LU  

        7KH )LUVW 6WHS $FW RI  ³)LUVW 6WHS $FW´ PDNHV WKH SURYLVLRQV RI WKH )DLU 6HQWHQFLQJ

$FW GHVFULEHG DERYH UHWURDFWLYH 3XE / 1R     6WDW   6HFWLRQ  RI



        
                 $OVR SHQGLQJ DUH GHIHQGDQW¶V SUR VH PRWLRQV WR UHGXFH VHQWHQFH DQG HTXDOL]H WKH FUDFN FRFDLQH XVHG
WR VHQWHQFH GHIHQGDQW ILOHG RQ 1RYHPEHU   DQG )HEUXDU\   UHVSHFWLYHO\ 7KH JRYHUQPHQW GLG QRW
UHVSRQG WR VXFK PRWLRQV 7KH PRWLRQV VHHN WKH VDPH UHOLHI DV GHIHQGDQW¶V 0DUFK   )LUVW 6WHS $FW PRWLRQ

                                                        
WKH )LUVW 6WHS $FW SURYLGHV WKDW ³>D@ FRXUW WKDW LPSRVHG D VHQWHQFH IRU D FRYHUHG RIIHQVH

PD\    LPSRVH D UHGXFHG VHQWHQFH DV LI VHFWLRQV  DQG  RI WKH )DLU 6HQWHQFLQJ $FW RI  

  ZHUH LQ HIIHFW DW WKH WLPH WKH FRYHUHG RIIHQVH ZDV FRPPLWWHG´ ,G   E  7KH WHUP ³FRYHUHG

RIIHQVH´ PHDQV ³D YLRODWLRQ RI D )HGHUDO FULPLQDO VWDWXWH WKH VWDWXWRU\ SHQDOWLHV IRU ZKLFK ZHUH

PRGLILHG E\ VHFWLRQ  RU  RI WKH )DLU 6HQWHQFLQJ $FW    WKDW ZDV FRPPLWWHG EHIRUH $XJXVW 

´ ,G   D  7KH FRXUW KDV GLVFUHWLRQ WR GHQ\ UHOLHI XQGHU WKH $FW HYHQ LI WKH GHIHQGDQW

PHHWV WKH HOLJLELOLW\ FULWHULD ,G   F  )LQDOO\ WKH FRXUW PD\ QRW LPSRVH D UHGXFHG VHQWHQFH IRU

GHIHQGDQWV ZKRVH VHQWHQFHV SUHYLRXVO\ ZHUH LPSRVHG RU UHGXFHG LQ DFFRUGDQFH ZLWK WKH )DLU

6HQWHQFLQJ $FW RU LI WKH GHIHQGDQW SUHYLRXVO\ PRYHG IRU UHOLHI XQGHU WKH )LUVW 6WHS $FW DQG WKH

FRXUW GHQLHG PRWLRQ RQ WKH PHULWV ,G

%     6FRSH RI 5HOLHI 8QGHU )LUVW 6WHS $FW

       7KH FRXUW EHJLQV E\ LGHQWLI\LQJ WKH DSSURSULDWH VFRSH RI UHOLHI DYDLODEOH XQGHU WKH )LUVW 6WHS

$FW 'HIHQGDQW DUJXHV WKH )LUVW 6WHS $FW SHUPLWV SOHQDU\ UHVHQWHQFLQJ DQG DVNV WKH FRXUW WR VHW WKLV

PDWWHU IRU D IXOO UHVHQWHQFLQJ KHDULQJ ,I WKH FRXUW SHUPLWV IXOO UHVHQWHQFLQJ GHIHQGDQW ZRXOG EH

DEOH WR FRQWHVW KLV FDUHHU RIIHQGHU GHVLJQDWLRQ DQG RWKHU SUHYLRXVO\PDGH *XLGHOLQHV GHWHUPLQDWLRQV

WKDW DUH XQDIIHFWHG E\ WKH )LUVW 6WHS $FW RU WKH )DLU 6HQWHQFLQJ $FW

       3XUVXDQW WR  86&   F  D GLVWULFW FRXUW ³PD\ QRW PRGLI\ D WHUP RI LPSULVRQPHQW

RQFH LW KDV EHHQ LPSRVHG H[FHSW>@´ DV UHOHYDQW KHUH ³WR WKH H[WHQW RWKHUZLVH H[SUHVVO\ SHUPLWWHG

E\ VWDWXWH´   F  %  7KH )LUVW 6WHS $FW SHUPLWV WKH FRXUW WR LPSRVH D ³UHGXFHG VHQWHQFH´

DQG WKXV ³PRGLI\´ WKH WHUP RI LPSULVRQPHQW XQGHU   F  %  EXW LW GRHV QRW ³H[SUHVVO\

SHUPLW´ IXOO UHVHQWHQFLQJ 6HH LG $QG WKH SKUDVH ³LPSRVH D UHGXFHG VHQWHQFH´ VXJJHVWV D OLPLWHG

SURFHHGLQJ LQ ZKLFK WKH FRXUW ³UHGXFHV´ WKH VHQWHQFH E\ DPHQGLQJ WKH MXGJPHQW RI FRQYLFWLRQ &I


                                                  
'LOORQ Y 8QLWHG 6WDWHV  86    KROGLQJ SURFHHGLQJV XQGHU   F  DUH

³QRW    SOHQDU\ UHVHQWHQFLQJ SURFHHGLQJ>V@´ ZKHUH   F  SURYLGHV DXWKRULW\ RQO\ WR ³µPRGLI\

D WHUP RI LPSULVRQPHQW¶ E\ JLYLQJ FRXUWV WKH SRZHU WR µUHGXFH¶ DQ RWKHUZLVH ILQDO VHQWHQFH´

DOWHUDWLRQV RPLWWHG 

       7KH 8QLWHG 6WDWHV 6XSUHPH &RXUW¶V LQWHUSUHWDWLRQ RI 5XOH  RI WKH )HGHUDO 5XOHV RI

&ULPLQDO 3URFHGXUH VXSSRUWV WKLV LQWHUSUHWDWLRQ 5XOH  SURYLGHV WKDW WKH FRXUW ³PD\ UHGXFH D

VHQWHQFH´ XSRQ WKH JRYHUQPHQW¶V PRWLRQ IRU VHQWHQFH UHGXFWLRQ EDVHG RQ GHIHQGDQW¶V VXEVWDQWLDO

DVVLVWDQFH WR WKH JRYHUQPHQW )HG 5 &ULP 3  E     6HFWLRQ  F  % DOVR SURYLGHV

VWDWXWRU\ DXWKRULW\ IRU 5XOH  VHQWHQFH UHGXFWLRQV ³WKH FRXUW PD\ PRGLI\ DQ LPSRVHG WHUP RI

LPSULVRQPHQW WR WKH H[WHQW RWKHUZLVH H[SUHVVO\ SHUPLWWHG E\    5XOH  RI WKH )HGHUDO 5XOHV RI

&ULPLQDO 3URFHGXUH´  86&   F  %  6LPLODU WR WKH )LUVW 6WHS $FW 5XOH  JHQHUDOO\

SURYLGHV WKH FRXUW ³PD\ UHGXFH D VHQWHQFH´ EXW LW GRHV QRW ³H[SUHVVO\ SHUPLW´ IXOO UHVHQWHQFLQJ

&RPSDUH )LUVW 6WHS $FW   E   6WDW DW  SURYLGLQJ WKH FRXUW ³PD\ LPSRVH D UHGXFHG

VHQWHQFH´ 

       ,Q 'LOORQ WKH 6XSUHPH &RXUW QRWHG WKDW 5XOH  GRHV QRW UHTXLUH D IXOO UHVHQWHQFLQJ

SURFHHGLQJ ZLWK WKH GHIHQGDQW SUHVHQW 6HH  86 DW  $V WKH &RXUW H[SODLQHG 5XOH 

RI WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH UHTXLUHV WKDW D GHIHQGDQW EH SUHVHQW DW ³VHQWHQFLQJ´ EXW

H[SUHVVO\ ³H[FOXGHV IURP WKDW UHTXLUHPHQW SURFHHGLQJV WKDW µLQYROY>H@ WKH FRUUHFWLRQ RU UHGXFWLRQ

RI VHQWHQFH XQGHU 5XOH  RU  86&   F ¶    5XOH  WKHUHIRUH VHWV WKH SURFHHGLQJV

DXWKRUL]HG E\   F  DQG 5XOH  DSDUW IURP RWKHU VHQWHQFLQJ SURFHHGLQJV´ ,G DW 

TXRWLQJ )HG 5 &ULP 3  E   7KH VDPH UHDVRQLQJ DSSOLHV WR )LUVW 6WHS $FW PRWLRQV EURXJKW

SXUVXDQW WR  86&   F  %  SDUWLFXODUO\ ZKHUH WKH )LUVW 6WHS $FW GRHV QRW H[SUHVVO\


                                                
DXWKRUL]H SOHQDU\ UHVHQWHQFLQJ 6HH LG )HG 5 &ULP 3  E                    SURYLGLQJ GHIHQGDQW LV QRW

UHTXLUHG WR EH SUHVHQW IRU SURFHHGLQJV FRQGXFWHG SXUVXDQW WR   F  % WKDW LQYROYH WKH

³UHGXFWLRQ RI VHQWHQFH´ 

        $FFRUGLQJO\ WKH FRXUW ILQGV   F  % LV WKH DSSURSULDWH SURFHGXUDO YHKLFOH IRU

UHVROYLQJ )LUVW 6WHS $FW PRWLRQV DQG WKDW SOHQDU\ UHVHQWHQFLQJ LV QRW DYDLODEOH XQGHU WKH )LUVW 6WHS

$FW 6HH 8QLWHG 6WDWHV Y 6KHOWRQ 1R   :/  DW  '6& $SU  

FROOHFWLQJ QXPHURXV GLVWULFW FRXUW FDVHV ILQGLQJ )LUVW 6WHS $FW PRWLRQV VKRXOG EH UHVROYHG SXUVXDQW

WR   F  %  &RQVLVWHQW ZLWK LWV DSSURDFK IRU UHVROYLQJ   F  PRWLRQV WKH FRXUW ZLOO

FRQVLGHU WKH IDFWRUV VHW IRUWK LQ  86&   D  WKH UHYLVHG VWDWXWRU\ UDQJH XQGHU WKH )DLU

6HQWHQFLQJ $FW WKH DPHQGHG *XLGHOLQHV UDQJH DQG SRVWVHQWHQFLQJ FRQGXFW 6HH 8QLWHG 6WDWHV Y

'DYLV  )G   WK &LU  KROGLQJ GLVWULFW FRXUW PD\ FRQVLGHU   D IDFWRUV

LQ GHWHUPLQLQJ H[WHQW RI VHQWHQFH UHGXFWLRQ DIWHU JUDQWLQJ 5XOH  PRWLRQ  VHH DOVR 6KHOWRQ 

:/  DW  FRQVLGHULQJ WKHVH IDFWRUV ZKHQ UHVROYLQJ )LUVW 6WHS $FW PRWLRQ  7KH FRXUW

GHFOLQHV KRZHYHU WR FRQGXFW D SOHQDU\ UHVHQWHQFLQJ SURFHHGLQJ RU RWKHUZLVH UHYLVLW SUHYLRXV

*XLGHOLQHV GHWHUPLQDWLRQV XQDIIHFWHG E\ WKH )DLU 6HQWHQFLQJ $FW

&      'HIHQGDQW¶V (OLJLELOLW\ IRU 5HOLHI

        $V QRWHG GHIHQGDQW ZDV FKDUJHG ZLWK WKUHH FRXQWV RI GLVWULEXWLQJ PRUH WKDQ  JUDPV RI

FRFDLQH EDVH WKH SHQDOWLHV IRU ZKLFK DUH IRXQG LQ  86&   E   $V VHW IRUWK DERYH WKH )DLU

6HQWHQFLQJ $FW UHGXFHG WKH VWDWXWRU\ SHQDOWLHV IRU GLVWULEXWLQJ PRUH WKDQ  JUDPV RI FRFDLQH EDVH

E\ GHFUHDVLQJ WKH DSSOLFDEOH VHQWHQFLQJ UDQJH IURP  WR  \HDUV¶ LPSULVRQPHQW WR  WR  \HDUV¶

LPSULVRQPHQW        )DLU 6HQWHQFLQJ $FW   D   6WDW DW  FRGLILHG DW  86&

         
                  7KH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU WKH )RXUWK &LUFXLW KDV QRW UHVROYHG ZKHWKHU SOHQDU\
UHVHQWHQFLQJ LV SHUPLWWHG XQGHU WKH )LUVW 6WHS $FW RU DQ\ RI WKH UHPDLQLQJ )LUVW 6WHS $FW LVVXHV DGGUHVVHG KHUHLQ

                                                        
  E  % LLL DQG &  $FFRUGLQJO\ GHIHQGDQW TXDOLILHV IRU UHOLHI XQGHU WKH )LUVW 6WHS $FW

ZKHUH KH FRPPLWWHG WKH RIIHQVH EHIRUH $XJXVW   DQG WKH ³VWDWXWRU\ SHQDOWLHV´ IRU KLV RIIHQVH

RI FRQYLFWLRQ ³ZHUH PRGLILHG E\ VHFWLRQ     RI WKH )DLU 6HQWHQFLQJ $FW´ )LUVW 6WHS $FW   D 

 6WDW DW  'HIHQGDQW DOVR KDV QRW SUHYLRXVO\ UHFHLYHG D VHQWHQFH UHGXFWLRQ XQGHU WKH )DLU

6HQWHQFLQJ $FW RU ILOHG PRWLRQ IRU UHOLHI SXUVXDQW WR WKH )LUVW 6WHS $FW WKDW ZDV GHQLHG RQ WKH PHULWV

6HH LG   F 

         $V D UHVXOW RI WKH )DLU 6HQWHQFLQJ $FW GHIHQGDQW¶V *XLGHOLQHV UDQJH KDV FKDQJHG WR  WR

 PRQWKV¶ LPSULVRQPHQW 7KLV LV EHFDXVH WKH FDUHHU RIIHQGHU SURYLVLRQ FDOFXODWHV WKH EDVH RIIHQVH

OHYHO EDVHG RQ WKH VWDWXWRU\ PD[LPXP WHUP RI LPSULVRQPHQW 6HH 866*  % E  8QGHU WKH

FXUUHQW YHUVLRQ RI WKH *XLGHOLQHV D \HDU PD[LPXP WHUP RI LPSULVRQPHQW \LHOGV D EDVH RIIHQVH

OHYHO RI  ,G $IWHU WKUHHOHYHO UHGXFWLRQ IRU DFFHSWDQFH RI UHVSRQVLELOLW\ WKH WRWDO RIIHQVH OHYHO

EHFRPHV  :LWK D FULPLQDO KLVWRU\ FDWHJRU\ RI 9, GHIHQGDQW¶V *XLGHOLQHV UDQJH DIWHU DSSOLFDWLRQ

RI WKH )DLU 6HQWHQFLQJ $FW LV  WR  PRQWKV¶ LPSULVRQPHQW 6HH 866* FK  SW $

 VHQWHQFLQJ WDEOH  $V QRWHG WKH FRXUW RULJLQDOO\ VHQWHQFHG GHIHQGDQW DW WKH ERWWRP RI WKH

*XLGHOLQHV UDQJH $ FRPSDUDEOH VHQWHQFH XQGHU WKH )DLU 6HQWHQFLQJ $FW ZRXOG EH  PRQWKV¶

LPSULVRQPHQW RQ HDFK FRXQW WR UXQ FRQFXUUHQWO\ 7KH WHUP RI VXSHUYLVHG UHOHDVH DOVR ZRXOG EH

FRQFXUUHQW WKUHH\HDU WHUPV RQ HDFK FRXQW 6HH  86&   E  &  $FFRUGLQJO\ LI WKH )DLU

6HQWHQFLQJ $FW ³ZHUH LQ HIIHFW DW WKH WLPH WKH FRYHUHG RIIHQVH ZDV FRPPLWWHG´ GHIHQGDQW¶V


         
                   7KH JRYHUQPHQW DUJXHV WKH FRXUW¶V 0D\   RUGHU ZDV D GHQLDO RI GHIHQGDQW¶V PRWLRQ IRU UHOLHI
XQGHU WKH )DLU 6HQWHQFLQJ $FW DQG WKXV   F RI WKH )LUVW 6WHS $FW SUHFOXGHV UHOLHI %XW   F RQO\ SUHFOXGHV UHOLHI
LI GHIHQGDQW¶V VHQWHQFH SUHYLRXVO\ ZDV UHGXFHG XQGHU WKH )DLU 6HQWHQFLQJ $FW RU WKH GHIHQGDQW SUHYLRXVO\ KDV ILOHG D
)LUVW 6WHS $FW PRWLRQ WKDW ZDV GHQLHG RQ WKH PHULWV )LUVW 6WHS $FW   F   6WDW DW  7KH FRXUW¶V 0D\  
RUGHU GLG QRW SURYLGH UHOLHI XQGHU WKH )DLU 6HQWHQFLQJ $FW DQG   F ¶V OLPLWDWLRQV GR QRW RWKHUZLVH DSSO\ WR GHIHQGDQW
        
                 7KH SDUWLHV¶ *XLGHOLQHV FDOFXODWLRQV DUH EDVHG RQ WKH  YHUVLRQ RI WKH *XLGHOLQHV DQG WKXV WKH FRXUW
DVVXPHV ZLWKRXW GHFLGLQJ WKDW WKH FXUUHQW YHUVLRQ RI WKH *XLGHOLQHV LV WKH DSSURSULDWH YHUVLRQ WR XVH LQ WKHVH FDVHV

                                                            
VHQWHQFH ZRXOG KDYH EHHQ  PRQWKV¶ LPSULVRQPHQW IROORZHG E\ WKUHH\HDU WHUP RI VXSHUYLVHG

UHOHDVH

       7KH JRYHUQPHQW DUJXHV GHIHQGDQW LV QRW HQWLWOHG WR UHOLHI EHFDXVH WKH FRXUW IRXQG GHIHQGDQW

ZDV UHVSRQVLEOH IRU GLVWULEXWLQJ PRUH WKDQ  JUDPV RI FRFDLQH EDVH DW VHQWHQFLQJ WKH GUXJ TXDQWLW\

QHFHVVDU\ WR WULJJHU WKH  WR \HDU VHQWHQFLQJ UDQJH XQGHU WKH )DLU 6HQWHQFLQJ $FW 6HH  86&

  E  % LLL  7KH JRYHUQPHQW FRQWHQGV WKDW LI GHIHQGDQW ZDV IRXQG UHVSRQVLEOH DW VHQWHQFLQJ

IRU GLVWULEXWLQJ PRUH WKDQ  JUDPV RI FRFDLQH EDVH LW FRXOG KDYH FKDUJHG WKDW DPRXQW LQ WKH

LQGLFWPHQW DQG GHIHQGDQW ZRXOG KDYH SOHDGHG JXLOW\ RU EHHQ IRXQG JXLOW\ DW WULDO  WKXV WULJJHULQJ

WKH  WR \HDU UDQJH HYHQ XQGHU WKH )DLU 6HQWHQFLQJ $FW

       7KH JRYHUQPHQW¶V DUJXPHQW LV QRW VXSSRUWHG E\ WKH ODQJXDJH RI WKH VWDWXWH ZKLFK EURDGO\

SHUPLWV WKH FRXUW WR LPSRVH D UHGXFHG VHQWHQFH IRU DQ\ GHIHQGDQW ZKR ³YLRODWHG´ D ³)HGHUDO FULPLQDO

VWDWXWH WKH VWDWXWRU\ SHQDOWLHV IRU ZKLFK ZHUH PRGLILHG E\ VHFWLRQ  RU  RI WKH )DLU 6HQWHQFLQJ $FW

RI     ´ )LUVW 6WHS $FW   D   6WDW DW  7KH SKUDVHV ³)HGHUDO FULPLQDO VWDWXWH´

DQG ³VWDWXWRU\ SHQDOWLHV´ UHIHU WR WKH RIIHQVH RI FRQYLFWLRQ DQG WKH UHOHYDQW TXDQWLW\ RI FRFDLQH EDVH

LGHQWLILHG LQ WKH FKDUJLQJ LQVWUXPHQW QRW WKH GUXJ TXDQWLW\ IRXQG DW VHQWHQFLQJ XQGHU WKH 6HQWHQFLQJ

*XLGHOLQHV 6HH LG 7KXV WKH FRXUW FDQ GHWHUPLQH HOLJLELOLW\ E\ LGHQWLI\LQJ WKH RIIHQVH RI FRQYLFWLRQ

DQG DQDO\]LQJ ZKHWKHU WKH VWDWXWRU\ SHQDOW\ IRU WKDW RIIHQVH ZDV PRGLILHG E\ WKH )DLU 6HQWHQFLQJ

$FW 6HH LG VHH DOVR 8QLWHG 6WDWHV Y %RXOGLQJ BB ) 6XSS G BB  :/  DW  :'

0LFK 0D\   ³>(@OLJLELOLW\ XQGHU WKH ODQJXDJH RI WKH )LUVW 6WHS $FW WXUQV RQ D VLPSOH

FDWHJRULFDO TXHVWLRQ QDPHO\ ZKHWKHU D GHIHQGDQW¶V RIIHQVH RI FRQYLFWLRQ ZDV D FUDFN FRFDLQH

RIIHQVH DIIHFWHG E\ WKH )DLU 6HQWHQFLQJ $FW ,I VR WKH GHIHQGDQW LV FDWHJRULFDOO\ HOLJLEOH IRU

FRQVLGHUDWLRQ UHJDUGOHVV RI DFWXDO TXDQWLWLHV >GHWHUPLQHG DW VHQWHQFLQJ@ 7KH SDUWLFXODU TXDQWLWLHV


                                                  
DIIHFW RQO\ WKH &RXUW¶V GLVFUHWLRQDU\ FDOO RQ ZKHWKHU WR JUDQW D UHGXFWLRQ LQ VHQWHQFH >XQGHU WKH )LUVW

6WHS $FW@´  8QLWHG 6WDWHV Y 'DYLV 1R &5  :/  DW  :'1< 0DU 

 ³8QGHU WKH SODLQ ODQJXDJH RI WKH >)LUVW 6WHS@ $FW ZKHWKHU DQ RIIHQVH LV D µFRYHUHG RIIHQVH¶

LV GHWHUPLQHG E\ H[DPLQLQJ WKH VWDWXWH WKDW WKH GHIHQGDQW YLRODWHG ,I WKDW VWDWXWH LV RQH IRU ZKLFK

WKH VWDWXWRU\ SHQDOWLHV ZHUH PRGLILHG E\ VHFWLRQ  RU  RI WKH )DLU 6HQWHQFLQJ $FW LW LV D µFRYHUHG

RIIHQVH¶´ FLWDWLRQ RPLWWHG 

       )XUWKHUPRUH DV GHIHQGDQW QRWHV WKH JRYHUQPHQW¶V SRVLWLRQ DVVXPHV GHIHQGDQW ZRXOG KDYH

SOHDGHG JXLOW\ RU EHHQ IRXQG JXLOW\ DW WULDO LI WKH JRYHUQPHQW KDG FKDUJHG WKH LQFUHDVHG GUXJ

TXDQWLW\ LQ WKH LQGLFWPHQW &RQJUHVV FRXOG QRW KDYH LQWHQGHG WKDW WKH FRXUW HQJDJH LQ VXFK

VSHFXODWLYH FRQVLGHUDWLRQV ZKHQ GHWHUPLQLQJ HOLJLELOLW\ IRU UHOLHI XQGHU WKH )LUVW 6WHS $FW 6HH

*ULIILQ Y 2FHDQLF &RQWUDFWRUV ,QF  86    ³>,@QWHUSUHWDWLRQV RI D VWDWXWH ZKLFK

ZRXOG SURGXFH DEVXUG UHVXOWV DUH WR EH DYRLGHG LI DOWHUQDWLYH LQWHUSUHWDWLRQV FRQVLVWHQW ZLWK WKH

OHJLVODWLYH SXUSRVH DUH DYDLODEOH´ 

       7KH JRYHUQPHQW DUJXHV WKH FRXUW VKRXOG H[HUFLVH LWV GLVFUHWLRQ WR GHQ\ UHOLHI EDVHG RQ WKH

DPRXQW RI FRFDLQH EDVH WKH FRXUW IRXQG DWWULEXWDEOH WR GHIHQGDQW DW VHQWHQFLQJ 7KH FRXUW

FRQVLGHUHG WKH GUXJ TXDQWLW\ DW LVVXH ZKHQ LW LPSRVHG WKH RULJLQDO VHQWHQFH ZKLFK WKH FRXUW VHW DW

WKH ORZ HQG RI WKH *XLGHOLQHV UDQJH $V VHW IRUWK DERYH WKDW *XLGHOLQHV UDQJH QRZ KDV EHHQ

UHGXFHG DQG WKH FKDQJH LV UHWURDFWLYHO\ DSSOLFDEOH WR GHIHQGDQW 7KH JRYHUQPHQW GRHV QRW

VXIILFLHQWO\ H[SODLQ ZK\ WKH GUXJ TXDQWLW\ VKRXOG SUHFOXGH UHOLHI ZKHUH WKH FRXUW FRQVLGHUHG WKH GUXJ

TXDQWLW\ DW GHIHQGDQW¶V RULJLQDO VHQWHQFLQJ EXW VWLOO VHQWHQFHG KLP WR WKH ORZ HQG RI WKH WKHQ




                                                  
DSSOLFDEOH *XLGHOLQHV UDQJH DQG WKDW *XLGHOLQHV 5DQJH KDV EHHQ UHGXFHG DIWHU DSSOLFDWLRQ RI WKH

)DLU 6HQWHQFLQJ $FW

         7KH JRYHUQPHQW DOVR VXJJHVWV WKDW UHGXFLQJ GHIHQGDQW¶V VHQWHQFH ZRXOG SURGXFH XQIDLU

VHQWHQFLQJ GLVSDULWLHV EHFDXVH GHIHQGDQWV VHQWHQFHG DIWHU HQDFWPHQW RI WKH )DLU 6HQWHQFLQJ $FW

ZRXOG QRW EH HQWLWOHG WR UHOLHI 7KLV DUJXPHQW DSSHDUV WR EH SUHPLVHG RQ WKH WKHRU\ WKDW WKH

JRYHUQPHQW ZRXOG KDYH FKDUJHG WKH KLJKHU GUXJ TXDQWLW\ KDG WKH )DLU 6HQWHQFLQJ $FW EHHQ LQ HIIHFW

DW WKH WLPH GHIHQGDQW ZDV FKDUJHG 7KH FRXUW UHMHFWV WKLV DUJXPHQW IRU WKH UHDVRQV H[SODLQHG DERYH

± LW UHOLHV RQ VSHFXODWLRQ WKDW WKH GHIHQGDQW ZRXOG KDYH SOHDGHG JXLOW\ RU EHHQ IRXQG JXLOW\ DW WULDO

LI WKH JRYHUQPHQW KDG FKDUJHG WKH LQFUHDVHG GUXJ TXDQWLW\ )XUWKHUPRUH VRPH VHQWHQFLQJ

GLVSDULWLHV DUH LQHYLWDEOH ZKHQ &RQJUHVV HQDFWV OHJLVODWLRQ GHVLJQHG WR UHGXFH VHQWHQFHV IRU D

VSHFLILF FODVV RI RIIHQGHUV 6HH 'RUVH\ Y 8QLWHG 6WDWHV  86    

         $FFRUGLQJO\ GHIHQGDQW LV HOLJLEOH IRU UHOLHI XQGHU WKH )LUVW 6WHS $FW 7KH FRXUW DOVR ILQGV

D VHQWHQFH UHGXFWLRQ LV DSSURSULDWH LQ WKLV FDVH $SSOLFDWLRQ RI WKH )DLU 6HQWHQFLQJ $FW SURGXFHV

D UHGXFHG *XLGHOLQHV UDQJH $ VHQWHQFH DW WKH ORZ HQG RI WKH UHYLVHG *XLGHOLQHV UDQJH ± ZKLFK

GHIHQGDQW UHFHLYHG DW KLV RULJLQDO VHQWHQFLQJ ± SURGXFHV D VHQWHQFH RI  PRQWKV¶ LPSULVRQPHQW

WR EH IROORZHG E\ D WKUHH\HDU WHUP RI VXSHUYLVHG UHOHDVH 7KH FRXUW DOVR KDV FRQVLGHUHG WKH UHOHYDQW

  D IDFWRUV DQG GHIHQGDQW¶V SRVWVHQWHQFLQJ FRQGXFW DQG ILQGV WKDW WKH VHQWHQFH UHGXFWLRQ VHW

IRUWK KHUHLQ LV DSSURSULDWH EDVHG RQ WKRVH IDFWRUV




         
                    )XUWKHUPRUH GHIHQGDQW¶V *XLGHOLQHV UDQJH ZDV VHW E\ KLV FDUHHU RIIHQGHU GHVLJQDWLRQ SXUVXDQW WR
866*  % QRW WKH GUXJ TXDQWLW\ IRXQG DWWULEXWDEOH WR GHIHQGDQW DW VHQWHQFLQJ 7KH GUXJ TXDQWLW\ FKDUJHG LQ WKH
LQGLFWPHQW ZDV RQO\ UHOHYDQW WR WKH H[WHQW LW VHW WKH VWDWXWRU\ SHQDOW\ UDQJH RI  \HDUV WR OLIH LPSULVRQPHQW ZKLFK LQ
WXUQ VHWV WKH EDVH RIIHQVH OHYHO XQGHU  % E  $V VHW IRUWK DERYH WKH )DLU 6HQWHQFLQJ $FW LQFUHDVHG WKH GUXJ TXDQWLW\
QHFHVVDU\ WR WULJJHU WKH \HDU WR OLIH WHUP DQG WKHUHE\ GHFUHDVHG GHIHQGDQW¶V EDVH RIIHQVH OHYHO XQGHU  % E 

                                                            
                                            &21&/86,21

       %DVHG RQ WKH IRUHJRLQJ UHDVRQV WKH FRXUW JUDQWHG GHIHQGDQW¶V PRWLRQV WR UHGXFH VHQWHQFH

DQG WR HTXDOL]H FUDFN FRFDLQH DV XVHG WR VHQWHQFH GHIHQGDQW '(    DQG UHGXFHG

GHIHQGDQW¶V SUHYLRXVO\LPSRVHG VHQWHQFH RI  PRQWKV¶ LPSULVRQPHQW WR  PRQWKV RQ FRXQWV

RQH WKURXJK WKUHH WR UXQ FRQFXUUHQWO\ 7KH FRXUW DOVR UHGXFHG WKH WHUP RI VXSHUYLVHG UHOHDVH WR

FRQFXUUHQW WKUHH\HDU WHUPV RQ HDFK FRXQW )LQDOO\ WKH FRXUW RUGHUHG WKDW LI GHIHQGDQW KDG VHUYHG

RYHU  PRQWKV¶ LPSULVRQPHQW WKH FXVWRGLDO VHQWHQFH VKDOO EH UHGXFHG WR WLPH VHUYHG VXEMHFW WR

DQ DGGLWLRQDO SHULRG RI XS WR  GD\V IRU DGPLQLVWUDWLYH SXUSRVHV RI UHOHDVLQJ WKH GHIHQGDQW

       62 127,&(' WKLV WKH WK GD\ RI -XQH 




                                                 __________________________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge




       
               'HIHQGDQW GLG QRW UHTXHVW D VHQWHQFH EHORZ WLPH VHUYHG

                                                     
